EVERETT, Chief Judge
(concurring in the result):
I agree with the principal opinion, since there were periods of delay in the post-trial review for which the Government is not chargeable. When these are subtracted, the total period of delay attributable to the Government is below the 90 days which give rise to the presumption of prejudice recognized in Dunlap v. Convening Authority, 23 U.S.C.M.A. 135, 48 C.M.R. 751 (1974). In any event, as I have made clear elsewhere, see United States v. Johnson, 10 M.J. 213 (C.M.A.1981) (Everett, C. J., concurring in the result), I would not apply the Dunlap presumption of prejudice in any case reviewed by this Court subsequent to United States v. Banks, 7 M.J. 92 (C.M.A. 1979).